Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                        March 8, 2022



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 54638-8-II

                               Respondent,

        v.                                                  ORDER GRANTING
                                                       MOTION FOR RECONSIDERATION
 MICHAEL GREGORY RAMSEY,                                AND WITHDRAWING OPINION

                               Appellant.

       Appellant filed a motion for reconsideration of this court’s unpublished opinion filed on

December 7, 2021. The State answered the motion for reconsideration on January 5, 2022.

       We grant reconsideration. This court’s unpublished opinion filed December 7, 2021 is

withdrawn and a revised opinion shall be filed in due course. Accordingly, it is

       SO ORDERED.



                                                  Worswick, J.
 We concur:



Glasgow, J.




Veljacic, J.